UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end:December 31, 2013 Date of reporting period:December 31, 2013 Item 1. Reports to Stockholders. Kellner Merger Fund Annual Report December 31, 2013 KELLNER MERGER FUND December 31, 2013 Dear Fellow Shareholders: The Kellner Merger Fund was up 4.45% and 4.74% for the Investor class and Institutional class, respectively, for the fiscal period ended December 31, 2013.You are receiving this annual report now because the Fund has changed its fiscal year end to December 31 from April 30. Total Returns as of 12/31/13 Annualized 3-Month 1 Year Since Inception GAKAX – Class A 0.89% 4.45% 4.30% GAKAX – Class A (with load)* -4.87% -1.53% 0.28% GAKIX – Institutional Class 0.99% 4.74% 4.56% BofA Merrill Lynch 3-Month Treasury Bill Index 0.02% 0.07% 0.10% HFRX ED: Merger Arbitrage Index 1.15% 4.04% 2.64% Returns greater than 1 year are average annual returns with inception date of 6/29/2012. Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 855-535-5637 or visiting www.kellnerfunds.com. *Performance data shown reflects the Class A maximum sales charge of 5.75%. Performance data shown for Class A shares without load does not reflect the deduction of the sales load. If reflected, the load would reduce the performance noted. Net Expense Ratio: 2.55% for Class A and 2.09% for Institutional Class^; Gross Expense Ratio: 9.28% for Class A and 7.55% for Institutional Class± ^ The Advisor has contractually agreed to waive a portion or all of its management fees and/or pay Fund expenses, through at least August 27, 2014, to ensure that Net Annual Fund Operating Expenses (excluding acquired fund fees and expenses (“AFFE”) of 0.05%, taxes, interest expense, dividends on securities sold short and extraordinary expenses) do not exceed 1.75% and 1.50% of average daily net assets of the Fund’s Class A and Institutional Class shares, respectively. ± For updated expense information, please see the Financial Highlights beginning on page 23 of this report. Portfolio Review Between May 1, 2013 and December 31, 2013, the Fund invested in approximately 65 different merger situations and was heavily concentrated in North America.As in 2012, strategic deals dominated the portfolio, making up greater than three-quarters of the Fund’s holdings, on average.The trend of healthcare and telecommunications, media and technology (“TMT”) deals continued throughout the year and into 2014.In 2 KELLNER MERGER FUND healthcare, Amgen Inc.’s $10.4 billion acquisition of Onyx Pharmaceuticals, Inc. was the fifth-largest biotechnology deal in history and shows the continued appetite of large drug companies to acquire niche products to fill voids in their pipeline.Generic drug maker Perrigo Co. agreed to buy specialty pharmaceutical company Elan Corporation, plc for $8.6 billion in cash and stock.This deal was driven in large part by Elan’s incorporation in Ireland and the favorable tax status that the combined company would have post-merger.Shire plc made a $4.2 billion all cash tender offer for Viropharma, Inc. at $50 per share.Viropharma is a biopharmaceutical company that sells products in the high growth area of rare diseases.The largest hospital merger since 2006 was announced with Community Health Systems, Inc. agreeing to acquire Health Management Associates, Inc. for $3.7 billion.The third quarter was the biggest since 2007 for the TMT segment with $251.8 billion in deals announced, a 200% increase over the third quarter of 2013.1Notable transactions included Cisco Systems, Inc.’s purchase of cyber-security firm Sourcefire, Inc. for $2.7 billion and Koch Industries, Inc.’s buy of electrical component maker Molex, Inc. for $7.2 billion in cash.Avago Technologies Ltd. agreed to buy semiconductor device company LSI Corporation for $6.6 billion and Oracle Corporation commenced a tender offer for cloud software company Responsys, Inc. for $1.5 billion in cash.Two large deals were announced in the real estate investment trust (“REIT”) space with American Realty Capital Properties, Inc.’s $6.5 billion all-stock deal for Cole Real Estate Investments, Inc. and Essex Property Trust, Inc.’s purchase of BRE Properties, Inc. for $4.3 billion in cash and stock, making Essex the third largest publicly traded apartment REIT.The largest utility deal in some time was announced in December, with Fortis Inc.’s $4.3 billion all cash deal for Arizona based UNS Energy Corporation. Even with the market up over 30% for 2013, leveraged buyout (“LBO”) activity was up 20% to $236 billion, the highest level since 2007.This is still less than a third of the peak of 2006.Private equity firms raised $143.5 billion this year, the best year for fundraising since 2008.Conditions continue to be favorable for LBO’s with banks willing to lend at attractive rates and terms.Also, the initial public offering market has been strong as 94 companies with private-equity backers have raised over $30 billion, providing these firms an exit from previous investments.2These conditions should bode well for an increase in activity over the next few years. Performance The following is an overview of the Fund’s three most profitable investments for the period from May 1, 2013 through December 31, 2013.The first was Freeport-McMorRan Copper & Gold Inc.’s $6.9 billion cash and stock deal to buy Plains Exploration & Production Company (“PXP”).With the purchase of PXP, Freeport was looking to diversify away from its primarily copper and gold mining assets into oil and gas plays in California, Texas, Louisiana and the Deepwater Gulf of Mexico.As the deal progressed, shareholders began to question whether the value Freeport 1 The Allen & Overy M&A Index, Q3 2013, page 42 2 The Wall Street Journal, December 31, 2013 section c2 3 KELLNER MERGER FUND was paying was appropriate for PXP.There were two factors that shaped PXP shareholder opinion:First, Freeport’s stock took a hit on the announcement of the deal because many of its shareholders held Freeport as a pure-play copper and gold miner.This deal would diversify the Freeport portfolio.This caused Freeport’s stock to decline in excess of 20%, making the stock portion of the deal worth less.The second factor was that PXP was a joint venture partner with Anadarko Petroleum Corporation on an asset in the Gulf of Mexico that was due to announce drilling results in the near future.PXP shareholders believed that these results would add significant value to the company.Several large shareholders announced their intention to vote against the deal.The deal received another blow when shareholder advisory firm Institutional Shareholder Services Inc. recommended shareholders vote against the deal.PXP shares traded down as the outcome of the deal seemed to be in jeopardy.The Fund purchased additional shares, and made it a top position, with the belief that Freeport would increase the value of the transaction to obtain shareholder approval.Ultimately, Freeport increased the value by giving shareholders a $3.00 cash dividend.Shareholders subsequently approved the merger and the Fund realized an approximately 60 basis point gain from the position. The Fund also gained approximately 45 basis points on its position in Pioneer Natural Resources Company (“PXD”) in an all-stock deal to buy in the 48% of Pioneer Southwest Energy Partners L.P. (“PSE”) it did not already own for $700 million.In a minority buy-in, the target company’s board forms a special committee to review the offer and negotiate a definitive agreement with the majority holder to eliminate any conflicts of interest.The Fund established a large position in this situation because these types of transactions have a high rate of completion, and usually occur at a higher price than initially offered.The special committee was able to negotiate a 4.1% increase in the price, resulting in a profit for the fund. The third situation that contributed to the Fund’s performance was Endo Health Solutions Inc.’s $1.7 billion, cash and stock deal for Canadian specialty pharmaceutical company Paladin Labs Inc. In addition to the regular terms of the transaction, Paladin shareholders were to receive shares in a newly formed company called Knight Therapeutics Inc. which would own the rights for an approved product with international sales of approximately $2.5 million.This transaction was interesting to us because of the way the merger consideration was structured.Endo was going to increase the cash consideration dollar for dollar if Endo’s stock price decreased between 7% and 20% from the day the merger was announced.If it decreased further (20%-24%) shareholders would receive one half of the incremental decline in cash.This structure was unique in that we were able to set the transaction up fully hedged, and then have a free, valuable put against a decline in the stock of Endo.Since Endo was making Paladin shareholders whole with cash, the Fund would profit from a decrease in Endo’s stock.If Endo traded up, the Fund would simply make the spread.We set this position up at an attractive spread, even without taking into account any value for Knight Therapeutics or for the put optionality.We closed out the transaction at a negative spread, providing an approximate 30 basis point return to the fund. 4 KELLNER MERGER FUND We were not involved in any “deal breaks” during the May to December period.One situation where we lost money (approximately 10 basis points) was in our investment in M&T Bank Corporation’s $3.7 billion, cash and stock deal for New Jersey thrift Hudson City Bancorp, Inc. M&T is dealing with Bank Secrecy Act/Anti-Money Laundering issues and the deal with Hudson cannot close until these issues are resolved.The spread on the deal has widened as some had expected the deal would complete before year end.The companies have extended the termination date until the end of 2014 and we believe that the deal still makes strategic sense, and will be completed later in the year.We also lost money in a small position on the Cooper Tire & Rubber Company and Apollo Tyres Ltd transaction.On June 12, 2013, Cooper agreed to be acquired by Apollo Tyres for $35 per share in cash.The deal ran into several headwinds including shareholder discontent, union and factory problems and a potential weakening in its business.Eventually, Cooper filed a lawsuit to compel Apollo Tyres to complete the $2.5 billion transaction on the terms of the original agreement.We initiated a small options position on a favorable risk reward basis in case the companies came to an agreement on a reduced price, or if Cooper prevailed with its lawsuit in court.Cooper lost in court and the options position cost the Fund approximately 10 basis points.Nothing else in the portfolio cost the Fund more than 10 basis points. Outlook Global merger and acquisition volume in 2013 was $2.9 trillion, up 9% from 2012 and the highest annual total since 2008.U.S. volume reached $1.18 trillion, up approximately 20% from a year ago.For the fourth quarter, global deal volume fell 14% to $766.3 billion compared to Q4 2012.Europe showed a slight improvement from last year with volumes increasing 5% to $791.4 billion.3For the first time in a while the tone feels better with regards to willingness to do deals in Europe. One of the biggest deterrents to deal activity is uncertainty, and no one provided more of it last year than Washington, D.C.It seems that attention has turned away from Washington and the focus is now on the Federal Reserve Board (the “Fed”).We believe that the Fed will continue it tapering program, which should push rates up.We believe that as interest rates rise, spreads on our deals will widen and potentially increase rates of return for our strategy.The underpinnings of a robust deal environment remain in place: companies continue to have record levels of cash, large amounts of private equity money still needs to be spent, and historically low interest rates encourage companies to spend their cash rather than sit on it.Additionally, shareholders are encouraging deals as nearly two-thirds of buyers are seeing a 5% or more rise in their stocks upon announcement of a deal.4All of these conditions support our belief for a strong merger and acquisition environment in 2014. 3 Dealogic M&A Review, Full Year 2013 Final Results, January 2014 4 New York Times, January 2, 2014, Page B1 5 KELLNER MERGER FUND Must be preceded or accompanied by a prospectus. Opinions expressed are those of the Fund and are subject to change, are not guaranteed and should not be considered investment advice. Past performance does not guarantee future results. Mutual fund investing involves risk. Principal loss is possible. Investments in companies that are the subject of a publicly announced transaction carry the risk that the proposed or expected transaction may not be completed or may be completed on less favorable terms than originally expected, which may lower the Fund’s performance. Investments in foreign securities involve greater volatility and political, economic and currency risks and difference in accounting methods. Investments in small and medium sized companies involve additional risks such as limited liquidity or greater volatility. Derivatives involve special risks including correlation, counterparty, liquidity, operational, accounting and tax risks. These risks, in certain cases, may be greater than the risks presented by more traditional investments. The Fund may make short sales of securities, which involves the risk that losses may exceed the original amount invested. The Fund may use leverage which may exaggerate the effect of any increase or decrease in the value of portfolio securities or the Net Asset Value of the Fund, and money borrowed will be subject to interest costs. The Fund is non-diversified, meaning it may concentrate its assets in fewer individual holdings than a diversified fund. Therefore, the Fund is more exposed to individual stock volatility than a diversified fund. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security.For a complete list of Fund holdings, please refer to the Schedule of Investments included in this report. The BoA Merrill Lynch 3-month Treasury Bill Index is an unmanaged index that measures returns of three-month Treasury Bills. The HFRX ED: Merger Arbitrage Index is part of a series of benchmarks of hedge fund industry performance which are engineered to achieve representative performance of a larger universe of hedge fund strategies. Hedge Fund Research, Inc. (“HFR, Inc.”) employs the HFRX Methodology (UCITS compliant), a proprietary and highly quantitative process by which hedge funds are selected as constituents for the HFRX Indices. This methodology includes robust classification, cluster analysis, correlation analysis, advanced optimization and Monte Carlo simulations. More specifically, the HFRX Methodology defines certain qualitative characteristics, such as: whether the fund is open to transparent fund investment and the satisfaction of the index manager’s due diligence requirements. Production of the HFRX Methodology results in a model output which selects funds that, when aggregated and weighted, have the highest statistical likelihood of producing a return series that is most representative of the reference universe of strategies. Constituents of HFRX Indices are selected and weighted by the complex and robust process described above. The model output constitutes a sub-set of strategies which are representative of a larger universe of hedge fund strategies, geographic constituencies or groupings of funds maintaining certain specific characteristics. In order to be considered for inclusion in the HFRX Indices, a hedge fund must be currently open to new transparent investment, maintain a minimum asset size (typically $50 million) and meet the duration requirement (generally, a 24 month track record). These criteria may vary slightly by index. One cannot invest directly in an index. A basis point is a unit of measurement equal to 1/100th of 1 percent. The Kellner Merger Fund is distributed by Quasar Distributors, LLC. 6 KELLNER MERGER FUND Comparison of the change in value of a $10,000 investment in the Kellner Merger Fund – Class A Shares vs the BofA Merrill Lynch 3-month Treasury Bill Index and the HFRX ED: Merger Arbitrage Index Average Annual Total Return: 1 Year Since Inception1 Kellner Merger Fund – Class A (with sales load) -1.53% 0.28% Kellner Merger Fund – Class A (without sales load) 4.45% 4.30% Kellner Merger Fund – Institutional Class 4.74% 4.56% BofA Merrill Lynch 3-month Treasury Bill Index 0.07% 0.10% HFRX ED: Merger Arbitrage Index 4.04% 2.64% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 855-535-5637. Returns reflect the reinvestment of dividends and capital gain distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gain distributions, or redemption of Fund shares.Class A shares may be subject to a 5.75% front-end sales load.Class A shares do not have a contingent deferred sales charge (“CDSC”) except that a charge of 1% applies to certain redemptions made within twelve months, following purchases of 7 KELLNER MERGER FUND $1 million or more without an initial sales charge.If it did, total returns would be reduced.This chart does not imply any future performance.Indices do not incur expenses and are not available for investment. The BofA Merrill Lynch 3-month Treasury Bill Index is an unmanaged market index of U.S. Treasury securities maturing in 90 days. The HFRX ED: Merger Arbitrage Index is part of a series of benchmarks of hedge fund industry performance which are engineered to achieve representative performance of a larger universe of hedge fund strategies.Hedge Fund Research, Inc. (“HFR, Inc.”) employs the HFRX Methodology (UCITS compliant), a proprietary and highly quantitative process by which hedge funds are selected as constituents for the HFRX Indices.This methodology includes robust classification, cluster analysis, correlation analysis, advanced optimization and Monte Carlo simulations.More specifically, the HFRX Methodology defines certain qualitative characteristics, such as: whether the fund is open to transparent fund investment and the satisfaction of the index manager’s due diligence requirements.Production of the HFRX Methodology results in a model output which selects funds that, when aggregated and weighted, have the highest statistical likelihood of producing a return series that is most representative of the reference universe of strategies.Constituents of HFRX Indices are selected and weighted by the complex and robust process described above.The model output constitutes a sub-set of strategies which are representative of a larger universe of hedge fund strategies, geographic constituencies or groupings of funds maintaining certain specific characteristics.In order to be considered for inclusion in the HFRX Indices, a hedge fund must be currently open to new transparent investment, maintain a minimum asset size (typically $50 Million) and meet the duration requirement (generally, a 24 month track record).These criteria may vary slightly by index. 1 The Fund commenced operations on June 29, 2012. 8 KELLNER MERGER FUND EXPENSE EXAMPLE at December 31, 2013 (Unaudited) As a shareholder of a mutual fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees; and (2) ongoing costs, including management fees, distribution and/or service fees, and other fund expenses.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (7/1/13 – 12/31/13). Actual Expenses The first set of lines of the table below provides information about actual account values and actual expenses, with actual net expenses being limited to 1.75% and 1.50% per the operating expenses limitation agreement for the Kellner Merger Fund Class A and Institutional Class, respectively.Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.The example below includes, but is not limited to, management fees, 12b-1 fees, fund accounting, custody and transfer agent fees.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second set of lines of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. 9 KELLNER MERGER FUND EXPENSE EXAMPLE at December 31, 2013 (Unaudited), Continued Beginning Ending Expenses Paid Account Value Account Value During Period(1) 7/1/13 12/31/13 7/1/13 – 12/31/13 Actual(2) Class A Institutional Class Hypothetical (5% return before expenses)(3) Class A Institutional Class Expenses are equal to the Class A and Institutional Class shares’ annualized expense ratios of 2.81% and 2.56%, respectively, multiplied by the average account value over the period, multiplied by 184 (days in the most recent fiscal half-year)/365 days to reflect the one-half year expense. Excluding interest expense and dividends on short positions, your actual expenses would be $8.92 and $7.65 for Class A and Institutional Class, respectively. Excluding interest expense and dividends on short positions, your hypothetical expenses would be $8.89 and $7.63 for Class A and Institutional Class, respectively. 10 KELLNER MERGER FUND SECTOR ALLOCATION OF PORTFOLIO ASSETS at December 31, 2013 (Unaudited) Percentages represent market value as a percentage of total investments. 11 KELLNER MERGER FUND SCHEDULE OF INVESTMENTS at December 31, 2013 Shares COMMON STOCKS – 94.6% Value Administrative and Support Services – 3.8% Lender Processing Services, Inc. (c) $ Apparel Manufacturing – 3.4% Jones Group, Inc. (c) Chemical Manufacturing – 24.1% Cornerstone Therapeutics, Inc. (a)(c) Life Technologies Corp. (a)(c) Paladin Labs, Inc. (a)(b) Patheon, Inc. (a)(b) 1 Perrigo Co. PLC (b) ViroPharma, Inc. (a)(c) Clothing and Clothing Accessories Stores – 5.8% Jos. A Bank Clothiers, Inc. (a)(c)(d) Computer and Electronic Product Manufacturing – 2.7% LSI Corp. RDA Microelectronics, Inc. – ADR (c) Credit Intermediation and Related Activities – 10.5% Hudson City Bancorp, Inc. (c) KKR Financial Holdings, LLC (a) StellarOne Corp. (c) Depository Credit Intermediation – 4.0% Sterling Financial Corp. (c) Electrical Equipment, Appliance, and Component – 4.2% Zoltek Companies, Inc. (a)(c) Food and Beverage Stores – 11.1% Harris Teeter Supermarkets, Inc. (c) Funds, Trusts, and Other Financial Vehicles – 1.4% Cole Real Estate Investments, Inc. (c) Hospitals – 1.9% Health Management Associates, Inc. – Class A (a)(c) The accompanying notes are an integral part of these financial statements. 12 KELLNER MERGER FUND SCHEDULE OF INVESTMENTS at December 31, 2013, Continued Shares COMMON STOCKS – 94.6% (Continued) Value Machinery Manufacturing – 4.6% Flow International Corp. (a)(c) $ Merchant Wholesalers, Durable Goods – 6.3% Shoppers Drug Mart Corp. (b) Miscellaneous Manufacturing – 1.1% Given Imaging Ltd. (a)(b)(c) Other Information Services – 0.5% AsiaInfo-Linkage, Inc. (a) Pipeline Transportation – 4.9% PVR Partners, L.P. (c) Professional, Scientific, and Technical Services – 0.7% Pactera Technology International Ltd. – ADR (a) Publishing Industries (Except Internet) – 0.9% Giant Interactive Group, Inc. – ADR Utilities – 2.7% UNS Energy Corp. (c) TOTAL COMMON STOCKS (Cost $3,946,635) MONEY MARKET FUNDS – 5.1% Fidelity Institutional Money Market Portfolio, Class I, 0.03% (e) TOTAL MONEY MARKET FUNDS (Cost $223,681) TOTAL INVESTMENTS IN SECURITIES (Cost $4,170,316) – 99.7% Other Assets in Excess of Liabilities – 0.3% NET ASSETS – 100.0% $ (a) Non-income producing security. (b) Foreign issued security. (c) All or a portion of the security has been segregated for open short positions. (d) A portion of this security is pledged as collateral for written options. (e) Rate shown is the 7-day annualized yield as of December 31, 2013. ADR – American Depository Receipt The accompanying notes are an integral part of these financial statements. 13 KELLNER MERGER FUND SCHEDULE OF SECURITIES SOLD SHORT at December 31, 2013 Shares COMMON STOCKS – 31.1% Value Chemical Manufacturing – 6.3% Endo Health Solutions, Inc. (a) $ Credit Intermediation and Related Activities – 13.5% M&T Bank Corp. Umpqua Holdings Corp. Union First Market Bankshares Corp. Food and Beverage Stores – 2.7% Loblaw Companies Ltd. (a)(b) Hospitals – 0.4% Community Health Systems, Inc. (a) Insurance Carriers and Related Activities – 0.9% Fidelity National Financial, Inc. – Class A Oil and Gas Extraction – 4.9% Regency Energy Partners L.P. Real Estate – 1.4% American Realty Capital Properties, Inc. Securities, Commodity Contracts, and Other Financial Investments and Related Activities – 1.0% KKR & Co., L.P. TOTAL COMMON STOCKS (Proceeds $1,218,264) TOTAL SECURITIES SOLD SHORT (Proceeds $1,218,264) $ (a) Non-income producing security. (b) Foreign issued security. SCHEDULE OF OPTIONS WRITTEN at December 31, 2013 Contracts CALL OPTIONS Value 2 Jos. A Bank Clothiers, Inc. $ Expiration: April 2014, Exercise Price: $60.00 TOTAL CALL OPTIONS WRITTEN (Premiums received $316) $ The accompanying notes are an integral part of these financial statements. 14 KELLNER MERGER FUND (This Page Intentionally Left Blank.) 15 KELLNER MERGER FUND STATEMENT OF ASSETS AND LIABILITIES at December 31, 2013 ASSETS Investments in securities, at value (identified cost $4,170,316) $ Cash Deposit at broker Receivables Securities sold Dividends and interest Dividend tax reclaim Due from Advisor (Note 4) Other receivables Prepaid expenses Total assets LIABILITIES Options written, at value (proceeds $316) Securities sold short (proceeds $1,218,264) Payables Securities purchased Fund shares redeemed Dividends on short positions Payable to broker Administration and fund accounting fees Transfer agent fees and expenses Audit fees Chief Compliance Officer fee Custody fees Legal fees Distribution fees Reports to shareholders Accrued other expenses Total liabilities NET ASSETS $ The accompanying notes are an integral part of these financial statements. 16 KELLNER MERGER FUND STATEMENT OF ASSETS AND LIABILITIES at December 31, 2013, Continued CALCULATION OF NET ASSET VALUE PER SHARE Class A Shares Net assets applicable to shares outstanding $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value and redemption price per share $ Maximum offering price per share (Net asset value per share divided by 94.25%) $ Institutional Class Shares Net assets applicable to shares outstanding $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ COMPONENTS OF NET ASSETS Paid-in capital $ Accumulated net realized gain on investments Net unrealized appreciation/(depreciation) on: Investments and foreign currency Written option contracts Securities sold short ) Net unrealized appreciation on investments, foreign currency, options and securities sold short Net assets $ The accompanying notes are an integral part of these financial statements. 17 KELLNER MERGER FUND STATEMENTS OF OPERATIONS May 1, 2013 June 29, 2012** through through December 31, 2013* April 30, 2013 INVESTMENT INCOME Income Dividends (net of foreign taxes withheld and issuance fees of $408 and $9, and $103 and $0, respectively) $ $ Interest 73 Total income Expenses Administration and fund accounting fees (Note 4) Advisory fees (Note 4) Transfer agent fees and expenses (Note 4) Registration fees Audit fees Chief Compliance Officer fee (Note 4) Distribution fees – Class A (Note 5) Legal fees Custody fees (Note 4) Miscellaneous Printing and mailing expense Trustee fees Pricing fees (Note 4) Total expenses before dividends and interest on short positions Dividends expense on short positions Interest expense Total expenses before reimbursement from Advisor Less: expenses waived and reimbursed by Advisor (Note 4) ) ) Net expenses Net investment loss ) ) The accompanying notes are an integral part of these financial statements 18 KELLNER MERGER FUND STATEMENTS OF OPERATIONS, Continued May 1, 2013 June 29, 2012** through through December 31, 2013* April 30, 2013 REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS, OPTIONS AND SECURITIES SOLD SHORT Net realized gain/(loss) on transactions from: Investments $ $ Purchased options ) ) Written options Securities sold short ) ) Net change in unrealized appreciation/(depreciation) on: Investments and foreign currency Written options –– Securities sold short ) Net realized and unrealized gain on investments, options and securities sold short Net Increase in Net Assets Resulting from Operations $ $ * Effective September 19, 2013, the Fund changed its fiscal year end from April 30 to December 31. ** Commencement of operations. The accompanying notes are an integral part of these financial statements. 19 KELLNER MERGER FUND STATEMENTS OF CHANGES IN NET ASSETS May 1, 2013 June 29, 2012** through through December 31, 2013* April 30, 2013 NET INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment loss $ ) $ ) Net realized gain/(loss) on transactions from: Investments Purchased options ) ) Written options Securities sold short ) ) Net change in unrealized appreciation/(depreciation) on: Investments and foreign currency Written options — Securities sold short ) Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net realized gain on investments Class A Shares ) — Class C Shares ) — Total distributions to shareholders ) — CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of period — End of period $ $ Includes undistributed net investment income of $
